IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1143
                           Filed September 10, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BLAKE ALLEN HUFFMAN,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Grundy County, Joel A. Dalrymple,

Judge.



       Defendant appeals from his conviction and sentence for five counts of

second-degree sexual abuse, one count of third-degree sexual abuse, and one

count of assault with intent to commit sexual abuse. AFFIRMED.



       Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, Aaron Rogers, Assistant Attorney

General, Kirby D. Schmidt, County Attorney, and Erika Allen, Assistant County

Attorney, for appellee.



       Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                          2


DANILSON, C.J.

       Blake Huffman appeals from his conviction and sentence for five counts of

second-degree sexual abuse, one count of third-degree sexual abuse, and one

count of assault with intent to commit sexual abuse. He maintains the district

court abused its discretion by allowing an expert witness to testify as to the

credibility of the two complaining witnesses. In the alternative, if we find error

was not preserved, Huffman maintains trial counsel was ineffective for allowing

the expert witness to vouch for the witness’s credibility without proper objections.

Huffman maintains counsel was also ineffective for failing to move to dismiss the

strict liability charges because the application of strict liability against a juvenile

violates his right to substantive due process. Finally, if we do not remand for a

new trial for any of the aforementioned claims of error, Huffman maintains he

must be resentenced after an individualized hearing because he received a long

aggregate sentence for acts committed as a juvenile.

       Because we find the expert testimony, allowed in over trial counsel’s

objection, was cumulative, Huffman was not prejudiced by its admission, and

reversal is not warranted.      Because error was not preserved on the other

testimony Huffman complains of, we analyze his claims of error under an

ineffective-assistance framework, and we find he has not established he was

prejudiced by counsel’s failure to object.      Moreover, we find Huffman’s trial

counsel had no duty to move to dismiss the strict liability crimes as violating

Huffman’s right to due process.       Finally, because the district court provided

Huffman a “meaningful opportunity to obtain release based on demonstrated
                                        3


maturity and rehabilitation,” and did not impose any mandatory minimums, there

is no need for a separate individualized hearing. We affirm.

I. Background Facts and Proceedings.

      On February 26, 2013, Huffman was charged by trial information with five

counts of sexual abuse in the second degree (Counts I-V), one count of sexual

abuse in the third degree (Count VI), and one count of assault with intent to

commit sexual abuse (Count VII).      Each of the second-degree-sexual-abuse

charges were alleged to have occurred while Huffman was under the age of

eighteen. The counts of sexual abuse in the third degree and assault with intent

to commit sexual abuse were alleged to have occurred while Huffman was age

fourteen to eighteen.

      Huffman pled not guilty to each of the charges, and the matter proceeded

to trial February 24–26, 2014. At trial, Katie Strub, a forensic interviewer who

works with children who are suspected victims of abuse, testified as an expert

witness for the State. She was asked about child abuse dynamics in general, as

well as her interviews with John Doe and Jane Doe.1 The following exchange

occurred during direct examination of Strub:

              Q: So when you talk to children who are coming in and
      telling you about this, you know, it sounds like there’s kind of a wide
      variety of how people react to things; correct? A: Yes.
              Q: Are there some flags that you look for? Some red flags, I
      guess? A: In regard to?
              Q: In regard to when they come in and talk to you. I mean, if
      they come in and they use words that are completely above kind of
      their developmental stage, is that something that concerns you? A:
      Yes. We want to make sure that what the children tell us is
      developmentally appropriate. So we would expect a three-year-old

1
 The children were referred to as Jane Doe and John Doe in the trial information.
Because the children share initials, we continue to use the pseudonyms here.
                                 4


to describe something to us in words that a three-year-old
understands instead of in words that we would expect only an adult
to use. Just the same way we would expect a 14-year-old to talk to
us in 14-year-old terms instead of in a way that a three-year-old
would talk to us.
       We want to make sure that, like I said before, the kids are
using their own words. They’re not using someone else’s words
and they’re not making something up.
       ....
       Q: Do you remember if she ever mentioned a knife? A: I
don’t recall [Jane Doe] mentioning a knife.
       Q: Would that surprise you? A: If someone said she did?
       Q: No, if, say, she said now that there had been a knife?
A: No.
       Q: Why? A: Because—
       DEFENSE COUNSEL: Objection, Your Honor. I think this is
starting to get into the province of the jury as far as truthfulness.
       THE COURT: It’s overruled.
       Q: Go ahead. A: Because like we’ve talked about before,
sometimes kids or just people remember different things later on
than at a time they were initially questioned about something.
       Q: Now you also talked to [John Doe]? A: Yes.
       ....
       Q: And even at the time that they talked with you they
weren’t able to necessarily pin down the date that this happened?
A: Correct. They were able to give me approximate ages, but we
don’t really ask the children to pin down dates with us because
generally kids aren’t able to give us a lot of specific information
about dates, especially if they were little when something
happened.
       ....
       Q: So if they were able to talk about the year in school they
were because they remember a particular teacher or they
remember a particular event, that’s more how kids are able to
remember time than anything else? A: Usually, yes.
       Q: And what about this idea that [Jane Doe] talked about
there being more times that it happened and she could only talk
about a few? Is that typical? A: Yes.
       Q: Tell us about that. A: Because if something similar
happened over and over again, it would be unlikely for a child to be
able to tell us everything that happened time one, time two, time 15,
time 37. Especially if it was a very similar act over and over and
over. Sometimes kids then, just as we adults, would start to talk
about something that typically happened or usually happened
rather than being able to separate each specific incident.
                                          5


             Q: And it’s easier, would you not agree with me, to separate
       something if there’s a particular part of that that stands out to them?
       A: Yes.

On redirect, the following occurred:

              Q: So there were things that she didn’t tell you that—would
       you consider that to be normal? A: Yes. I didn’t ask her.
              Q: And there was some idea that somehow, you know, you
       would find it unusual if [John Doe] and [Jane Doe] hadn’t spoken at
       some point about what happened to them? A: Yes.
              Q: To each other? But you asked them both if they knew
       what had been done to the other and when they talked to you they
       hadn’t known what had been done to the other. A: Correct.
              Q: You also talked about, on cross, this idea of family
       dynamics and how we can’t ever know about somebody’s family
       dynamic, but you were giving us some features that you look for
       when kids talk about using appropriate language. Did [John Doe]
       and [Jane Doe] use appropriate language? A: Yes.
              Q: And them being able to correct you if you were wrong
       about something and both of them were able to do that? A: Yes.
              Q: So those things didn’t appear in your interviews? A:
       Correct.

       At the conclusion of trial, the jury found Huffman guilty of each of the

seven charges.

       On March 27, 2014, Huffman filed a motion to continue sentencing. He

maintained that because he was a juvenile at the time of the offenses, the court

should following the standards articulated in Miller v. Alabama, 132 S. Ct. 2455

(2012), and provide him with an individualized sentencing hearing. The State

resisted the motion, and the district court denied it.

       Huffman was sentenced to a term of incarceration not to exceed twenty-

five years for each of the five counts of sexual abuse in the second degree

(Counts I-V), a term of incarceration not to exceed ten years for sexual abuse in

the third degree (Count VI), and a term of incarceration not to exceed two years

for assault with intent to commit sexual abuse (Count VII). The court considered
                                        6


Iowa Code sections 902.12 and 907.3 (2013) and “opted not to impose the

mandatory minimums.” The court ran counts I, II, III, IV, and VII concurrently to

each other. The court also ran counts V and VI concurrently to each other, but

consecutive to counts I, II, III, IV, and VII. In total, Huffman was sentenced to a

term of incarceration not to exceed sixty years with no mandatory minimum.

      Huffman appeals.

II. Standard of Review.

      We review the admission of the objected to testimony for an abuse of

discretion. See State v. Brown, 856 N.W.2d 685, 688 (Iowa 2014). The district

court abuses its discretion when it exercises on grounds or for reasons clearly

untenable or to an extent clearly unreasonable. Id. “A ground or reason is

untenable when it is not supported by substantial evidence or when it is based on

an erroneous application of the law.” Id.

      A defendant may raise an ineffective-assistance claim on direct appeal if

he has reasonable grounds to believe the record is adequate for us to address

the claim on direct appeal. State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006). If

we determine the record is adequate, we may decide the claim. Id. We review

claims of ineffective assistance of counsel de novo. Id. This is our standard

because such claims have their basis in the Sixth Amendment to the United

States Constitution. State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012).

III. Discussion.

      A. Preservation of Error.

      Huffman maintains the district court abused its discretion in admitting a

line of questions and answers that he complains constituted vouching for the
                                        7


witnesses.   However, Huffman’s trial attorney objected to only one of the

questions Huffman maintains were improperly admitted. “A timely and specific

objection is required to alert the judge to the issue raised and enable opposing

counsel to take corrective action to remedy the defect if possible.” Roberts v.

Newville, 554 N.W.2d 298, 300 (Iowa Ct. App. 1996). “Generally, the proper

timing of an objection follows the question propounded, since the question

generally reveals whether inadmissible evidence is requested.” Id. Moreover,

Huffman’s attorney did not request nor receive a standing objection to the

testimony.   See Prestype Inc. v. Carr, 248 N.W.2d 111, 117 (Iowa 1976)

(“Although a standing objection may save trial time and be convenient for both

court and counsel, it makes appellate review infinitely more difficult and, for the

litigants more uncertain. The allowance of standing objections in trials at law is

ordinarily not to be recommended.”). We consider the one question Huffman’s

trial counsel objected to under the abuse-of-discretion standard.       Otherwise,

because Huffman did not object to the testimony he now claims is improper, error

was not preserved. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002)

(“It is a fundamental doctrine of appellate review that issues must ordinarily be

both raised and decided by the district court before we will decide them on

appeal.”).

       B. Admission of Evidence.

       Huffman maintains the district court abused its discretion when it allowed

the expert’s testimony over an objection because the testimony constituted

vouching for the credibility of the complaining witness.            During direct

examination, the following occurred:
                                            8


              Q: Do you remember if she ever mentioned a knife? A: I
       don’t recall [Jane Doe] mentioning a knife.
              Q: Would that surprise you? A: If someone said she did?
              Q: No, if, say, she said now that there had been a knife?
       A: No.
              Q: Why? A: Because—
              DEFENSE COUNSEL: Objection, Your Honor. I think this is
       starting to get into the province of the jury as far as truthfulness.
              THE COURT: It’s overruled.
              Q: Go ahead. A: Because like we’ve talked about before,
       sometimes kids of just people remember different things later on
       than at a time they were initially questioned about something.

While we believe the objection was proper and should have been sustained, the

expert’s response to the question provided the jury insight into the victim’s

memory and did not invade the province of the jury by commenting on the

credibility of the witness.    See State v. Dudley, 856 N.W.2d 668, 678 (Iowa

2014). We start with the presumption that the substantial rights of the defendant

have been affected in cases of nonconstitutional error. Id. However, here the

expert’s testimony was “merely cumulative.”2 See State v. Elliott, 806 N.W.2d
660, 669 (Iowa 2011) (“One way to show the tainted evidence did not have an

impact on the jury’s verdict is to show the tainted evidence was merely

cumulative.”). Thus, reversal is not warranted. See State v. Wixom, 599 N.W.2d
481, 484 (Iowa Ct. App. 1999) (“To warrant reversal, an error must have

prejudiced the defendant. When evidence is merely cumulative, it cannot be said

to injuriously affect the complaining party’s rights.”).




2
   Earlier, Strub had been asked—without objection—“about when a child would first give
this information out, and you said it would be different between the first time they talked
about it, the time they talked to you, and the time it gets to court.” She responded, in
part, “Well, sometimes children’s memories change over time. Now that doesn’t mean
it’s a different memory. It just might mean they have better words to describe what’s
happened . . . .”
                                         9


       C. Ineffective Assistance of Counsel.

       “Ineffective-assistance-of-counsel    claims   are   an   exception   to   the

traditional error-preservation rules.” Everett v. State, 789 N.W.2d 151, 156 (Iowa

2010). To prevail on a claim of ineffective assistance of counsel, Huffman must

prove by a preponderance of the evidence (1) the attorney failed to perform an

essential duty and (2) prejudice resulted from the failure. State v. Rodriguez, 804
N.W.2d 844, 848 (Iowa 2011). To prove counsel failed to perform an essential

duty, he must show “counsel’s representation fell below an objective standard of

reasonableness . . . under prevailing professional norms.”        See Strickland v.

Washington, 466 U.S. 668, 688 (1984).          Huffman must overcome a strong

presumption of counsel’s competence. Id. at 689. To establish prejudice, he

must show there is “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Id. at 694.   “The likelihood of a different result must be substantial, not just

conceivable.” State v. Ambrose, 861 N.W.2d 550, 557 (Iowa 2015). We “will not

reverse where counsel has made a reasonable decision concerning trial tactics

and strategy, even if such judgments ultimately fail.”       Brewer v. State, 444
N.W.2d 77, 83 (Iowa 1989). The claim fails if either element is lacking. See

Everett, 789 N.W.2d at 159.

       1. Vouching by expert witness.            Huffman maintains he received

ineffective assistance because trial counsel allowed an expert witness to vouch

for the credibility of the complaining witnesses without objecting.

       Our supreme court recently decided a trio of cases regarding what

constitutes vouching for a witness, both directly and indirectly. See Dudley, 856
10
N.W.2d at 668; Brown, 856 N.W.2d at 685; State v. Jaquez, 856 N.W.2d 663

(Iowa 2014). In each case, the court expressed the following:

       Although we are committed to the liberal view on the admission of
       psychological evidence, we continue to hold expert testimony is not
       admissible merely to bolster credibility. Our system of justice vests
       the jury with the function of evaluating a witness’s credibility. The
       reason for not allowing this testimony is that a witness’s credibility
       “is not a ‘fact in issue’ subject to expert opinion.” Such opinions not
       only replace the jury’s function in determining credibility, but the jury
       can employ this type of testimony as a direct comment on
       defendant’s guilt or innocence.          Moreover, when an expert
       comments, directly or indirectly, on a witness’s credibility, the
       expert is giving his or her scientific certainty stamp of approval on
       the testimony even though an expert cannot accurately opine when
       a witness is telling the truth. In our system of justice, it is the jury’s
       function to determine the credibility of a witness. An abuse of
       discretion occurs when a court allows such testimony.

Dudley, 856 N.W.2d at 676; Brown, 856 N.W.2d at 689; Jaquez, 856 N.W.2d at

665.

       Huffman challenges several comments made by the State’s expert

witness, Katie Strub. As instructed by our supreme court in Dudley, we must

break down each statement Huffman “claims as objectionable to determine if the

State crossed the line.” 856 N.W.2d at 678. During the direct examination of

Strub, the following exchange occurred:

              Q: And what about this idea that [Jane Doe] talked about
       there being more times than it happened and she could only talk
       about a few? Is that typical? A: Yes.
              Q: Tell us about that. A: Because if something similar
       happened over and over again, it would be unlikely for a child to be
       able to tell us everything that happened time one, time two, time 15,
       time 37. Especially if it was a very similar act over and over and
       over. Sometimes kids then, just as we adults, would start to talk
       about something that typically happened or usually happened
       rather than being able to separate each specific incident.
              Q: And it’s easier, would you not agree with me, to separate
       something if there’s a particular part of that that stands out to them?
       A: Yes.
                                        11



Huffman maintains that Strub vouched for Jane Doe’s credibility by describing it

as “typical” in children reporting sexual abuse. In Dudley, our supreme court held

that allowing an expert witness to testify a child’s physical manifestation or

symptoms are consistent with sexual abuse trauma “allows the expert witness to

indirectly vouch that the victim was telling the truth because the expert opines the

symptoms are consistent with child abuse.” 856 N.W.2d at 677. We do not

believe Strub’s testimony constitutes vouching. Rather, we believe the expert

was simply providing the jury information about the ability of a child to remember

details.   Although the question relating to what is “typical” may have been

objectionable, Strub’s response did not cross the line into vouching for the

complaining witnesses.

       Huffman also maintains trial counsel had a duty to object to Strub’s

testimony regarding developmentally-appropriate language.         On redirect, the

following occurred:

             Q: You also talked about, on cross, this idea of family
       dynamics and how we can’t ever know about somebody’s family
       dynamic, but you were giving us some features that you look for
       when kids talk about using appropriate language. Did [John Doe]
       and [Jane Doe] use appropriate language? A: Yes.
             Q: And them being able to correct you if you were wrong
       about something and both of them were able to do that? A: Yes.
             Q: So those things didn’t appear in your interviews?
       A: Correct.

In Dudley, the expert witness testified that the witness’s statements were

consistent throughout the forensic interview.    Id. at 678. Our supreme court

found this did not constitute vouching because the expert “was merely stating the

fact that throughout the interview [the witness] never changed her story as to
                                          12

events with [the defendant].” Id. at 678. “This information gives the jury an

insight into the victim’s memory and knowledge of the facts. With this information

as part of the evidence, the jury still had to decide if [the witness’s] complaints

against [the defendant] were credible.” Id. (internal citation omitted). Here, the

expert witness’s testimony that both Jane Doe and John Doe used

developmentally appropriate language provided the jury some perception about

their knowledge of the facts.      It does not vouch for the truthfulness of the

statements and leaves the question of credibility to the jury. Thus, the testimony

was admissible, and Huffman’s attorney did not have a duty to object to the

testimony. See Utter, 803 N.W.2d at 652.

       We also do not believe Huffman has established that he suffered

prejudice because of trial counsel’s failure to act.

       2. Strict liability. Huffman maintains prosecution for strict liability crimes

that were committed as a juvenile violated his right to substantive due process,

thus counsel was ineffective for failing to move to dismiss those counts.

       Huffman maintains “[i]t is fundamentally unfair to assume that [he] or any

other minor has the maturity, judgment, risk aversion, or impulse control to

assume the risk that adults assume within a strict liability context.” He relies on

recent decisions by our supreme court discussing the difference in the cognitive

abilities of juveniles and adults. See State v. Null, 836 N.W.2d 41, 52–56 (Iowa

2013) (providing an overview of juveniles, legal responsibility, and diminished

culpability); see also State v. Lyle, 854 N.W.2d 378, 403 (Iowa 2014)

(“Mandatory minimum sentencing results in cruel and unusual punishment due to

the differences between children and adults. This rationale applies to all crimes,
                                          13


and no principle basis exists to cabin the protection for only the most serious

crimes.”).

       In State v. Tague, 310 N.W.2d 209, 211 (Iowa 1981), the defendant

challenged the strict liability element of sexual abuse in the third degree as a

violation of his due process rights. The supreme court recognized that “strict

liability concepts are commonly used in the public interest to put the burden upon

the person standing in a responsible relation to a public danger even though he

might otherwise be innocent.” Tague, 310 N.W.2d at 211. The court noted that

sex offenses are common examples and held the strict liability element did not

violate the defendant’s right to due process. Id. Moreover, the recent supreme

court cases recognizing the difference between juveniles and adults evaluate the

diminished culpability of juveniles for sentencing purposes, not criminal liability.

See Miller, 132 S. Ct. at 2464 (“[C]hildren are constitutionally different from adults

for purposes of sentencing.” (Emphasis added.)); see also Lyle, 854 N.W.2d at

403 (“Article I, section 17 only prohibits the one-size-fits-all mandatory

sentencing for juveniles.”).

       Huffman has not cited cases from our jurisdiction nor any others that have

adopted the conclusion he urges. Without any suggestion by our supreme court

that it may distinguish the culpability of juveniles from adults in strict liability

crimes, we decline to invade those waters. Thus, trial counsel had no duty to

pursue a meritless issue. See State v. Utter, 803 N.W.2d 647, 652 (Iowa 2011)

(“[Defendant’s] trial counsel has no duty to pursue a meritless issue . . . .”).
                                        14


       D. Individualized Sentencing Hearing.

       Huffman maintains his sentence is cruel and unusual in violation of the

Eighth Amendment to the United States Constitution and article I, section 17 of

the Iowa Constitution. He maintains he should have received an individualized

sentencing hearing where the district court considered enumerated mitigating

factors before sentencing him.

       An individualized sentencing hearing requires the court to consider several

factors:

       (1) the “chronological age” of the youth and the features of youth,
       including “immaturity, impetuosity, and failure to appreciate risks
       and consequences”; (2) the “family and home environment” that
       surrounded the youth; (3) “the circumstances of the . . . offense,
       including the extent of [the youth’s] participation in the conduct and
       the way familial and peer pressures may have affected [the youth]”;
       (4) the “incompetencies associated with youth—for example, [the
       youth’s] inability to deal with police officers or prosecutors
       (including on a plea agreement) or [the youth’s] incapacity to assist
       [the youth’s] own attorneys”; and (5) “the possibility of
       rehabilitation.”

State v. Ragland, 836 N.W.2d 107, 115 n.6 (Iowa 2013) (citing Miller, 132 S. Ct.

at 2468).

       Additionally, our supreme court has stated that the purpose of an

individualized sentencing hearing is for the court to “undertake an analysis of

everything the Supreme Court said in Roper and Graham about youth.” Null, 836
N.W.2d at 74 (internal quotations marks omitted). The trial court “must recognize

that because children are constitutionally different from adults, they ordinarily

cannot be held to the same standard of culpability as adults in criminal

sentencing.”   Id. (internal quotations marks omitted).      The court must also

recognize that “juveniles are more capable of change than are adults and that as
                                          15


a result, their actions are less likely to be evidence of irretrievably depraved

character.” Id. at 75 (internal quotation marks omitted). Additionally, “the district

court should recognize that a lengthy prison sentence without the possibility of

parole . . . is appropriate, if at all, only in rare or uncommon cases.” Id. (internal

quotation marks omitted). “At the same time, it bears emphasis that while youth

is a mitigating factor in sentencing, it is not an excuse.” Id.

         Huffman concedes that the district court did not impose any mandatory

minimums as part of his sentence. However, he maintains his long aggregate

sentence of sixty years is similar to the sentence considered by our supreme

court in Null, 836 N.W.2d at 71, and he should be afforded the same protections.

He maintains the district court was required to “make Miller findings” and that it

“cannot shirk its duty . . . by foregoing imposition of the mandatory minimum.” He

maintains his was not a Miller hearing because the court “focus[ed] almost

entirely on the nature of the offense” and “the court’s reference to having

considered [his] age . . . amounts to only a generalized notion of taking age into

consideration.”

         In Null, our supreme court held that a 75-year sentence with a mandatory

minimum of 52.5 years based on the aggregation of mandatory minimum

sentences “trigger[ed] the protections to be afforded under Miller.” 836 N.W.2d

at 71.     Namely, the court held that Null should receive “an individualized

sentencing hearing to determine the issue of parole eligibility.” Id. The court

continued:

         [W]e believe that while a minimum of 52.5 years imprisonment is
         not technically a life-without-parole sentence, such a lengthy
         sentence imposed on a juvenile is sufficient to trigger Miller-type
                                         16


       protections. Even if lesser sentences than life without parole might
       be less problematic, we do not regard the juvenile’s potential future
       release in his or her late sixties after a half century of incarceration
       sufficient to escape the rationales of Graham or Miller. The
       prospect of geriatric release, if one is to be afforded the opportunity
       for release at all, does not provide a “meaningful opportunity” to
       demonstrate the “maturity and rehabilitation” required to obtain
       release and reenter society as required by Graham [v. Florida], 560
       U.S. [48,] ___, 130 S. Ct. [2011,] 2030, 176 L. Ed. 2d [825] 845–46
       [(2010)].

Id.

       In Lyle, 854 N.W.2d at 404 n.10, our supreme court explicitly limited the

need for Miller hearings, stating:

       To avoid any uncertainty about the parameters of the resentencing
       hearing and the role of the district court on resentencing, we
       reiterate that the specific constitutional challenge raised on appeal
       and addressed in this opinion concerns the statutory imposition of a
       minimum period of incarceration without parole equal to seventy
       percent of the mandatory sentence. The holding in this case does
       not address the mandatory sentence of incarceration imposed
       under the statutory sentencing schema or any other issues relating
       to the sentencing schema. Under article I, section 17 of the Iowa
       Constitution, the portion of the statutory sentencing schema
       requiring a juvenile to serve seventy percent of the period of
       incarceration before parole eligibility may not be imposed without a
       prior determination by the district court that the minimum period of
       incarceration without parole is warranted under the factors
       identified in Miller and further explained in Null.

Huffman received a longer sentence than Null did, but here the district court did

not impose any mandatory minimums.             As the court advised Huffman at

sentencing:

       I need to advise you that the 60-year term does not necessarily
       mean that you will serve 60 years. The amount of time can be
       reduced by nearly one half for educational credit, good time credit,
       and work credit. The amount of time that you have to serve is
       entirely up to the parole board and you may be eligible for parole
       before the sentence is discharged.
                                       17


Because the district court provided Huffman a “meaningful opportunity to obtain

release based on demonstrated maturity and rehabilitation” and did not impose

any mandatory minimums, there is no need for a separate individualized hearing.

See Null, 836 N.W.2d at 67; see also Graham, 560 U.S. at 75.

IV. Conclusion.

      Because we find the expert testimony allowed in over trial counsel’s

objection was cumulative, Huffman was not prejudiced by its admission, and

reversal is not warranted.    Because error was not preserved on the other

testimony Huffman complains of, we analyze his claims of error under an

ineffective-assistance framework, and we find he has not established he was

prejudiced by counsel’s failure to object.   Moreover, we find Huffman’s trial

counsel had no duty to move to dismiss the strict liability crimes as violating

Huffman’s right to due process.     Finally, because the district court provided

Huffman a “meaningful opportunity to obtain release based on demonstrated

maturity and rehabilitation,” and did not impose any mandatory minimums, there

is no need for a separate individualized hearing. We affirm.

      AFFIRMED.